             Case 1:20-cv-05775-CM Document 3 Filed 07/28/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TINA LYNNE WAGONER,

                                 Plaintiff,
                                                                20-CV-5775 (CM)
                     -against-
                                                               CIVIL JUDGMENT
 BHCF,

                                 Defendant.

       Pursuant to the order issued July 28, 2020, denying Plaintiff’s request to proceed in forma

pauperis (IFP),

       IT IS ORDERED, ADJUDGED AND DECREED that Plaintiff’s request to proceed IFP

is denied.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court note service on the docket.

SO ORDERED.

 Dated:      July 28, 2020
             New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge
